ORDER
PER CURIAM.
Brian Weiss (hereinafter, “Movant”) appeals from the motion court’s judgment denying his motion for post-conviction relief pursuant to Rule 29.15 without an evi-dentiary hearing. First, Movant claims the motion court erred in denying his motion to disqualify the motion court judge because Movant alleges comments made in chambers prior to his sentencing demonstrated the motion court judge’s bias toward him. Second, Movant claims his trial counsel denied him effective assistance of counsel by failing to file a motion to disqualify the trial judge at the time these same comments were made.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the motion’s court decision was not clearly erroneous. White v. State, 939 S.W.2d 887, 904 (Mo. banc 1997). An opinion reciting the detailed faets and restating the principles of law would have no prece-dential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).